DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26-30 and 34-38 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Chen et al. (US 2020/0374725, Chen hereafter).
RE claims 21 and 29, Chen discloses a method and an apparatus, comprising: at least one processors; and a non-transitory computer-readable medium including computer-executable instructions (Figure 16) that, when executed by the processor, cause the apparatus to perform: obtaining reference signal configuration information and bandwidth part (BWP) configuration information (Paragraphs 17-20 and 90 and Figure 15 S1530, S1540, S1550); determining a reference signal based on the reference signal configuration information, and determining, based on the BWP configuration information, at least one BWP configured for the apparatus (Paragraphs 17-20 and 90 and Figure 15 S1530, S1540, S1550); and determining whether to activate a measurement gap to measure the reference signal based on a relationship between an active BWP and a frequency domain location of the reference signal, wherein the active BWP is one or more BWPs in the at least one BWPs configured for the apparatus, and the relationship indicates whether the frequency domain location of the reference signal is within the active BWP (Paragraphs 17-20 and 90 and Figure 15 S1530, S1540, S1550, S1560).
RE claims 22 and 30, Chen discloses the method according to claim 21 and the apparatus according to claim 29 as set forth above. Note that Chen further discloses obtaining gap configuration information, wherein the gap configuration information comprises period information of a first gap and offset information of the first gap, the first gap configured for measuring reference signals; and determining a duration of the first gap based on the period information of the first gap and the offset information of the first gap (Paragraphs 17-20 and 90).
RE claims 26 and 34, Chen discloses the method according to claim 22 and the apparatus according to claim 30 as set forth above. Note that Chen further discloses wherein the gap configuration information further comprises reference signal association information corresponding to the first gap, the reference signal association information instructing the apparatus to measure, in the first gap, a reference signal associated with the reference signal association information, wherein the reference signal association information corresponding to the first gap comprises frequency information (Paragraphs 17-20).
RE claims 27 and 35, Chen discloses the method according to claim 21 and the apparatus according to claim 29 as set forth above. Note that Chen further discloses wherein the reference signal configuration information comprises at least one of following parameters: a type parameter of the reference signal, a period parameter of the reference signal, or a frequency domain location parameter of the reference signa (Paragraphs 17-20).
RE claims 28 and 36, Chen discloses the method according to claim 21 and the apparatus according to claim 29 as set forth above. Note that Chen further discloses wherein the BWP configuration information comprises: frequency information of the at least one BWP, bandwidth information of the at least one BWP, or a correspondence between the reference signal and the at least one BWP (Paragraphs 17-20).
RE claim 37, Chen discloses an apparatus, comprising: at least one processors; and a non-transitory computer-readable medium including computer-executable instructions (Figure 16) that, when executed by the processor, cause the apparatus to perform: determining a reference signal configured for a terminal device and at least one bandwidth part (BWP) configured for the terminal device, wherein a frequency domain location of the reference signal is within a bandwidth range of the at least one BWP (Paragraphs 17-20 and 90 and Figure 15 S1530, S1540, S1550, S1560); generating reference signal configuration information based on the reference signal, and generating BWP configuration information based on the at least one BWP (Paragraphs 17-20 and 90 and Figure 15 S1530, S1540, S1550, S1560); and sending, the reference signal configuration information and the BWP configuration information to the terminal device, the reference signal configuration information and the BWP configuration information enabling the terminal device to determine whether to activate a measurement gap to measure the reference signal based on a relationship between an active BWP of the terminal device and the frequency domain location of the reference signal, wherein the active BWP is one or more BWPs in the at least one BWPs configured for the terminal device, and the relationship indicates whether the frequency domain location of the reference signal is within the active BWP (Paragraphs 17-20 and 90 and Figure 15 S1530, S1540, S1550, S1560).
RE claim 38, Chen discloses the apparatus according to claim 37 as set forth above. Note that Chen further discloses determining a period of a first gap and an offset of the first gap that are configured for the terminal device, wherein the first gap is used by the apparatus to send the reference signal; and sending gap configuration information to the terminal device, wherein the gap configuration information comprises the period of the first gap and the offset of the first gap (Paragraphs 17-20 and 90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25, 31-33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim et al. (US 2020/0313832, Kim hereafter).
RE claims 23 and 31, Chen discloses the method according to claim 22 and the apparatus according to claim 30 as set forth above. Chen does not explicitly disclose wherein determining whether to activate the measurement gap comprises: determining, based on the relationship between the active BWP and the frequency domain location of the reference signal, to activate or deactivate the first gap to measure the reference signal; and wherein the computer-executable instructions further cause the apparatus to perform: performing measurement of the reference signal with the first gap activated or deactivated.
However, Kim teaches wherein determining whether to activate the measurement gap comprises: determining, based on the relationship between the active BWP and the frequency domain location of the reference signal, to activate or deactivate the first gap to measure the reference signal; and wherein the computer-executable instructions further cause the apparatus to perform: performing measurement of the reference signal with the first gap activated or deactivated.
RE claims 24 and 32, Chen in view of Kim discloses the method according to claim 23 and the apparatus according to claim 31 as set forth above. Note that Kim further teaches wherein determining, based on the relationship between the active BWP and the frequency domain location of the reference signal, to activate or deactivate the first gap to measure the reference signal, comprises: determining that the frequency domain location of the reference signal is within a bandwidth range of the active BWP; and deactivating the first gap (Paragraphs 156-159).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Kim in order to enable fast switching to a new BWP.
RE claims 25 and 33, Chen in view of Kim discloses the method according to claim 23 and the apparatus according to claim 31 as set forth above. Note that Kim further teaches wherein determining, based on the relationship between the active BWP and the frequency domain location of the reference signal, to activate or deactivate the first gap to measure the reference signal, comprises: determining that the frequency domain location of the reference signal is out of a bandwidth range of the active BWP; and activating the first gap (Paragraphs 156-159).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Chen with the teachings of Kim in order to enable fast switching to a new BWP.
RE claim 39, Chen discloses the apparatus according to claim 38 as set forth above. Chen does not explicitly disclose wherein the computer-executable instructions further cause the apparatus to perform: determining that the frequency domain location of the reference signal is within a bandwidth range of an active BWP in a duration of the first gap; and determining that the terminal device is to perform measurement of the reference signal with deactivating the first gap.
However, Kim teaches Chen does not explicitly disclose wherein the computer-executable instructions further cause the apparatus to perform: determining that the frequency domain location of the reference signal is within a bandwidth range of an active BWP in a duration of the first gap; and determining that the terminal device is to perform measurement of the reference signal with deactivating the first gap (Paragraphs 156-159).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Chen with the teachings of Kim in order to enable fast switching to a new BWP.
RE claim 40, Chen in view of Kim discloses the apparatus according to claim 39 as set forth above. Note that Kim further teaches wherein the computer-executable instructions further cause the apparatus to perform: determining that the frequency domain location of the reference signal is out of a bandwidth range of an active BWP in a duration of the first gap; and determining that the terminal device is to perform measurement of the reference signal with activating the first gap (Paragraphs 156-159).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Chen with the teachings of Kim in order to enable fast switching to a new BWP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461